Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.


Response to Applicants Arguments/Amendments
Applicant argues the following, “Applicant respectfully submits the Examiner does not appreciate the invention which is based on multiple interactions which provide a unique cryoprotectant and resultant product. As discussed in paragraph [0011] of the specification of the published application (of the present invention) and claim 23, because of the use with adipose tissue, it is recognized that equilibration (in both time and volume) needs to be appreciated as well as specific tissue, temperature, ratio see paragraphs [0030- 0032]. This establishment of equilibration is required based on the temperatures (freezing) as included in the composition/cryoprotectant of the present invention. An appreciation of the specific tissue, temperature, ratio and equilibration of the present invention provides an effective cryoprotectant which is not contemplated in the cited references; nor do the cited references singularly or in conjunction include all of the limitation as currently claims for the present invention.”

The Johnson reference does not provide any comments regarding “leaching” but is directed to “cracking”, most specifically, “made of a substantially non-deforming material” (see paragraph [0024]). As provided by the Johnson content and figures, Johnson is directed to mechanical system with a specific structure to “fill” containers in a manner which will not “deform” the containers. In contrast, the present invention recognizes the interrelationship of the materials and solutions which will not cause “leaching” of the materials into the solutions thereby contaminating the product; thus reducing the qualities and characteristics (see paragraphs [0031-0033] and Tables 1- 3.

	Johnson does not state that leaching and/or cracking occur.  Johnson has luer tube ports and spike ports which would inherently prevent leaching.  The claim itself specifically states, “a cryoprotectant solution which does not cause leaching from a plastic based container.”  Wouters teaches non-toxic glycerol which would not cause leaching from a sealed container.  

	The claims have also been amended to include a thawing step.  Thawing cryopreserved material is routinely accomplished at 37°C.  As a result of the amendment, an additional reference Thirumala has been added to show that thawing cryopreserved material at 37°C was well known and established in the art.  

Applicants argue the following, “Most specifically, as provided in the specification of the invention, the current invention does not include the requirement of DMSO and therefore 1) eliminates any potential toxicity issues and 2) allows the present invention to be directly injected into the patient without the needed for “washing” after thawing and prior to use/injection into a patient. Further, the present invention is limited to use of the cryoprotectant (of the current invention) with adipose tissue; the cited art does not specifically address adipose tissue and therefore, does not recognize the specific characteristics and physical properties of this type of tissue. Applicant reiterates that the present invention gives a defined result as to cell (adipocyte) viability based on the use of the cryoprotectant on the adipose tissue, e.g. greater than 70% as illustrated by Tables 1-3. Having the ability to have a defined “product for patient use will allow the observation of progress, e.g. therapeutic or cosmetic result, of the adipose tissue “returned” to the physician for treatment on a patient. The use of acradine orange (AO) is not considered to be part of the invention but only an established and recognized assay to define the present invention.”

	Wouters teaches that glycerol can be used as a safe, non-toxic cryopreservation medium (Abstract) to preserve adipose tissue.  Because both Johnson and Wouters teach cryopreservation (they are in the same art field), it would have been obvious to have used glycerol and adipose tissue taught in Wouters with the system of Johnson.

	The arguments further mention that the references/rejections do not address use of the cells for treatment.  The claims are system claims and not method of treatment claims.  Furthermore, the glycerol of Wouters is considered acceptable for intravenous administration.  

Applicants argue that Ghosh requires the use of DMSO and thus is a teaching away from the claimed invention.  Ghosh does not teach that DMSO is absolutely necessary for the other cryopreservation components such as glycerol to function.  Paragraph 36 suggest that either glycerol or DMSO can be used; Ghosh does not require the use of both at the same time.  Paragraph 59 further states that “one or more cryoprotectants can be used.” Therefore, glycerol can be used without including DMSO.  Paragraph 76 also suggests that glycerol can be used without DMSO because the end of the paragraph states “a cryoprotectant selected from DMSO and/or glycerol.”   Ghosh teaches a cryopreservation medium that can be used to preserve cells regardless of whether the cells/tissue are in a complex scaffold or not.  Because Ghosh teaches that the use of DMSO is optional and not required, it is still a valid teaching to use in the rejections.  

Applicants further ague, “the addition of Stevenson does not provide the limitations as currently claimed nor is it directed to the specific tissue and cryoprotectant of the present invention.”  The teachings of Stevenson do not have to be directed to a specific tissue.  Wouters already teaches cryopreserving adipose tissue.  Stevenson is still a valid teaching because it teaches that glycerol is effective at treating cells at a concentration of 10%.  Furthermore, it would have been expected that a person of routine skill in the art would have used routine experimentation and optimization to determine the amount of cryopreservation agent needed.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wouters (US 8,481,253) in view of Johnson (US 20070262076) and Thirumala et al. “Cryopreservation of stromal vascular fraction of adipose tissue in a serum-free freezing medium” J Tissue Eng Regen Med 2010; 4: 224-232

Wouters teaches cryopreserving adipose tissue using glycerol (Abstract).  Wouters teaches that adipose tissue could be successfully frozen in a solution containing glycerol resulting in high cell viability (Abstract).  Glycerol is a safe/non-toxic solution that is safe for intravenous administration into humans.  The Wouters reference teaches that a slow preservation process can be used when freezing down the cells.  It would have been obvious to have reduced the temperature of the cells at a rate of -1C per minute because such a reduction rate reduces the formation of ice crystals which can harm cells that are being frozen down.  Wouters teaches rate reduction in temperature on Col 10, ln 15-26.  Wouters also teaches that the adipose tissue can be incubated in a temperature of -100C to -196C (Col 10, ln 15-26)
Wouters does not teach a container with spikes/luers that the adipose tissue can be cryopreserved in.  Johnson teaches a plastic based container comprising at least one Luer tube port and/or spike port suitable for admittance and removal of liquids and biological tissue (Paragraphs 43,58, 61-62,102,104,157-158 of Johnson).  Both luers and spikes are mentioned so it would have been obvious to have used both in the plastic based container system..  Such plastic based containers can be subsequently cryopreserved.  "Said freezing may involve a temperature of less than 0 degrees C, and in particular a temperature below that of liquid nitrogen (Paragraph 116 of Johnson). An artisan would have been motivated to have used the container of Johnson with the adipose tissue cryopreservation materials of Wouters because the containers of Wouters can successfully be used to cryopreserve biological substances within while maintaining a sterile environment (Abstract, Paragraph 116, Paragraph 190)
as in instant Claim 7.
Johnson and Wouters do not specifically teach a thawing process at 37°C.  However, Thirumala teaches that such adipose tissue/cellular material can be thawed at 37°C (Page 226, Section 2.4) in a water bath.  An artisan would have been motivated to have used this precise temperature because it can be used to successfully thaw adipose tissue/cells, resulting in protected adipose tissue/cells as in instant Claim 7.  

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Claims 7-10,23,25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wouters (US 8,481,253) in view of Johnson (US 20070262076), Thirumala et al. “Cryopreservation of stromal vascular fraction of adipose tissue in a serum-free freezing medium” J Tissue Eng Regen Med 2010; 4: 224-232, and  Ghosh (US 20110014701)

Johnson, Wouters, Thirumala applies as above.  Wouters teaches the use of a cryopreservation solution that includes glycerol used to successfully preserve adipose tissue and produce high cell viability once such tissue is thawed.  Wouters does not teach the presence of a crystalloid such as Ringers’ solution in the cryopreservation medium; however, at the time of applicant’s invention, it was known that a cryopreservation solution containing both a polyol and crystalloid could be used to preserve material derived from adipose tissue [32] as taught by Ghosh.
Ghosh discloses use of specific cryopreservation compositions to ensure high viability of cells (Abstract).  Ghosh teaches a cryopreservation solution that can be used in the preservation of adipose tissue material ([32]).  Ghosh teaches a cryopreservation medium that can include components such as glycerol ([79]) which  can be present in the amount from 1-99% ([83]).  An aqueous medium can be included which can include Ringer’s solution ([77]) which can be present in the amount of 1-99% ([83]).as in instant Claims 8-10.  Since the amount of glycerol and Ringer’s solution is each 1-99% for each component, it is permissible for the ratio of glycerol to Lactated Ringers to be 1 to 10 which would inherently allow the solution to establish an equilibrium after 30 minutes.  Furthermore, it would be expected for a person of ordinary skill in the art to adjust the ratio of glycerol/lactated Ringers based on the type and volume of tissue used as in instant Claim 23.  According to the Ghosh reference, the use of such cryopreservation medium would result in a high viability such as 70% (Col 11, ln 30-50) as in instant Claim 25.


Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Claims 7-10,23,25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wouters (US 8,481,253) in view of Johnson (US 20070262076), Thirumala et al. “Cryopreservation of stromal vascular fraction of adipose tissue in a serum-free freezing medium” J Tissue Eng Regen Med 2010; 4: 224-232, , Ghosh (US 20110014701), Stevenson (US 20050233403)

Johnson, Wouters, Thirumala,f and Ghosh apply as above.  Wouters and Ghosh teach the use of glycerol as a cryoprotective agent.  Typically, cryoprotective agents do not have to be administered in large amounts to be effective. Most solutions typically require 5-10% of a cryoprotective agent such as glycerol in order to be effective. Stevenson teaches the use of a cryoprotectant in a cryopreservation solution in which the amount of glycerol is approximately 10% (Paragraph 74). When developing a cryoprotective solution, it would be expected that a person of ordinary skill would have used routine experimentation and optimization to determine the appropriate of amount of a cryoprotective such as glycerol to use. 

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Conclusion

All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657